Citation Nr: 1533985	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	American Legion 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1969 to December 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for PTSD.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The evidence received since the November 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied the application to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the November 2008 rating decision is new and material, and the claim of service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As the Board's decision herein to reopen the claim of service connection and remand for further development only assists the Veteran in substantiating his claim and does not prejudice him, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

II.  New & Material Evidence

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Analysis

The RO denied the Veteran's application to reopen a claim of service connection for PTSD in a November 2008 rating decision.  There is no indication the Veteran initiated an appeal of this decision by submitting a notice of disagreement, or that new and material evidence was received within one year of the November 2008 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2014).

The RO closed the appeal without certifying it to the Board.  In September 2010, additional service treatment records were associated with the claims file.  The provisions of 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  A review of these records, however, revealed they were either duplicates of previously associated service treatment records, or were not directly relevant to the Veteran's claim of service connection for PTSD.  Hence, the November 2008 rating decision is final, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

At the time of the November 2008 decision that denied the Veteran's claim, the relevant evidence of record included his June 2008 statement in support of claim for PTSD, and VA treatment records dated between January 1997 and May 2008.  The November 2008 decision was premised on a determination that there was no evidence of a verifiable stressor, nor was there a PTSD diagnosis according to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV).  With respect to a PTSD diagnosis, the RO noted that VA treatment records only showed a diagnosis of PTSD by the Veteran's own history. 

Relevant evidence obtained since the final November 2008 RO decision includes VA treatment record dated between July 2010 and September 2010.  The records documented a positive screen for PTSD and depression.  The Board notes that this new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for PTSD.  See Shade, 24 Vet. App. at 117-121.  Although prior VA treatment records noted PTSD as being diagnosed only by the Veteran's history, the July 2010 entry referencing a positive PTSD screen provides actual medical indication of a psychiatric disability, to include PTSD.  This pertains to an element of the claim that was previously found to be missing.  The evidence is new and material, and the claim of service connection for PTSD is reopened.


ORDER

New and material evidence having been presented, the application to reopen a claim of entitlement to service connection for PTSD is granted.


REMAND

Prior to the final denial in November 2008, the Veteran submitted a written statement in August 2008 regarding the incident he claimed was the stressor that led to his PTSD.  At the time, the RO did not request information from the U.S. Army and Joint Services Records Research Center (JSRRC).

The VA adjudication manual directs the AOJ to send a request for corroboration of an in-service stressor to the JSRRC and to provide information to include the Veteran's full name and social security number, a description of the claimed stressor(s), the month and year during which the stressful event occurred (JSRRC will research records dated 30 days before the date provided and 30 days after), the Veteran's unit of assignment at the time of the stressful event, and the geographic location where the stressful event took place.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D. 15.  The Board finds that the Veteran has supplied sufficient information to submit requests to JSRRC to attempt to verify his alleged stressors. 

Further, if a stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a summary of the Veteran's claimed stressor.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the RO deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

All efforts to obtain the Veteran's records should be documented.  If any records are unavailable, a formal finding of unavailability should be issued.

2.  If the stressor claimed by the Veteran is corroborated, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

3.  After any additional indicated development, the RO should readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


